DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

CONTINUED EXAMINATION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on February 16, 2021 has been entered.

STATUS OF CLAIMS

Claims 1, 3-11, 33 and 34 are currently pending in the instant application according to the claim amendment submitted on September 28, 2020.  

RESPONSE TO REMARKS & AMENDMENTS
Applicant’s arguments and amendments filed September 28, 2020 have been fully considered and entered into the application.  All objections and rejections not explicitly maintained herein are withdrawn. In particular, the rejection of claims 1-2 and 11 under 35 USC 102(a)(1) is withdrawn in view of the cancellation of claim 2 and the amendment of claim 1 to exclude the prior art structures from the scope of the instant claims.  
Since the prior art rejection was overcome by the amendment, the scope of the search and examination was expanded in accordance with MPEP 803.02, ultimately resulting in a search of the full scope of the claims, including rejoinder of previously withdrawn claims as indicated below.
Because a claimed species previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the species election requirement as set forth in the Office action mailed on March 19, 2019 is hereby withdrawn. In view of the withdrawal of the election requirement as to the rejoined species, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The instantly claimed products are novel and non-obvious over the prior art because of the structural limitations in the claimed compounds.  The closest prior art is, for example, WO 2012/078855, which teaches pyrazolopyrimidine compounds as glucocerebrosidase activators, where the compounds have the formula 
    PNG
    media_image1.png
    144
    176
    media_image1.png
    Greyscale
.  Although the compounds are structurally similar and have . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1, 3-11, 33 and 34 are allowed.   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alicia L. Otton whose telephone number is (571)270-7683.  The examiner can normally be reached on Monday through Thursday, 8:00 – 6:00 EST. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Fereydoun Sajjadi can be reached on 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 
/ALICIA L OTTON/Primary Examiner, Art Unit 1699